PER CURIAM.
The deputy’s testimony improperly commenting on appellant’s refusal while in custody to answer questions about the offense was objected to and was the subject of a timely mistrial motion. The denial of that motion was error requiring a new trial irrespective of the weight of the other evidence of appellant’s guilt. Marshall v. State, 393 So.2d 584 (Fla. 1st DCA 1981). For the court’s guidance on retrial, we find also that the court should have charged the jury on attempted robbery as requested in this prosecution for robbery. Brown v. State, 206 So.2d 377 (Fla.1968).
REVERSED.
ROBERT P. SMITH, Jr., C. J., and JOA-NOS and THOMPSON, JJ., concur.